ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                               )
                                           )
Stanley Associates, Inc.                   )   ASBCA Nos. 58802, 58803
                                           )
Under Contract Nos. DAAA09-02-C-0004       )
                    DAAH01-99-C-R235       )
                    DAAHO 1-00-D-00 16     )
                    DAKF11-99-D-0005       )
                    DTOS59-96-D-00424      )
                    DTTS59-99-D-0044 7     )
                    DTTS59-99-D-00465      )
                    F A8650-04-C-1715      )
                    M67004-06-C-0011       )
                    MDA972-03-C-OO 10      )
                    NOO 178-04-D-4128      )
                    N00421-00-D-0467       )
                    N65236-03-D-7845       )
                    N66001-95-D-0010       )
                    N6600 1-00-D-5089      )
                    N66001-00-D-5095       )
                    N66001-03-D-5049       )
                    N6600 1-06-D-0069      )
                    N6600 1-06-D-0085      )
                    W15QKN-06-C-0092       )
                    W31P4Q-04-C-R31 0      )
                    W 52P 1J -04-C-0 101   )

APPEARANCES FOR THE APPELLANT:                 Karen L. Manos, Esq.
                                               Eric J. Broxmeyer, Esq.
                                                Gibson, Dunn & Crutcher LLP
                                                Washington, DC

APPEARANCES FOR THE GOVERNMENT:                E. Michael Chiaparas, Esq.
                                                DCMA Chief Trial Attorney
                                               Robert L. Duecaster, Esq.
                                                Trial Attorney
                                                Defense Contract Management Agency
                                                Manassas, VA
                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11 March 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58802, 58803, Appeals of Stanley
Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2